UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 ROBO-TEAM NA, INC.,

                       Plaintiff,

                       v.                          Case No. 1:17-cv-01263 (TNM)
 ENDEAVOR ROBOTICS, et al.,


                       Defendants.

                                    MEMORANDUM OPINION

       Robo-Team NA, Inc., sells tactical ground robotics systems to United States government

agencies including all branches of the military, the Department of Homeland Security, and the

Federal Bureau of Investigation. Endeavor Robotics competes with Robo-Team for government

contracts in this field. According to Robo-Team, Endeavor Robotics hired Sachem, a defense-

focused lobbying firm, to spread a false rumor that the Chinese government controls Robo-Team

and uses it to steal military technology from the United States. Robo-Team has sued Endeavor

Robotics and Sachem for defamation, tortious interference with contractual and other business

relationships, civil conspiracy, and unfair competition. Both Defendants moved to dismiss

Robo-Team’s claims under the Federal Rules of Civil Procedure. Both Defendants also argued

that Robo-Team’s lawsuit is a Strategic Lawsuit Against Public Participation, or SLAPP, and

have moved to dismiss the case under the District of Columbia’s Anti-SLAPP statute, which

provides for the recovery of costs. Because this Court lacks personal jurisdiction over the

Defendants, the motions to dismiss under the Federal Rules of Civil Procedure will be granted

and the Anti-SLAPP motions will be dismissed.
                                        I. BACKGROUND

       Robo-Team is a subsidiary of an Israeli company and has its principal place of business

in Gaithersburg, Maryland. Compl. ¶ 8. Endeavor has its principal place of business in

Chelmsford, Massachusetts, but conducts business with the United States government in the

District of Columbia. Id. at ¶¶ 9, 12. Sachem has its principal place of business in Boston,

Massachusetts, but conducts lobbying activities in the District of Columbia. Id. at ¶¶ 10, 13.

       Robo-Team alleges that it has been competing with Endeavor for government contracts

since at least 2014, and that Endeavor has been spreading false information about Robo-Team

during that time. Id. at ¶¶ 16-17. Robo-Team alleges that Endeavor’s “campaign of defamatory

statements” intensified after Robo-Team defeated Endeavor in a competition for a particularly

significant contract with the Air Force in 2015 and then declined Endeavor’s proposals to partner

on future federal bids and other projects. Id. at ¶¶ 17-19.

       In late 2016 and early 2017 the Army began the competitive process for awarding two of

the biggest robotics contracts offered by the military in the last 15 years. Id. at ¶¶ 20-21. Each

contract was worth hundreds of millions of dollars. Id. Robo-Team alleges that Endeavor hired

Sachem to damage Robo-Team’s reputation and prevent it from competing successfully for these

contracts, for other business, and for future federal contracts, including one contract that is

expected to have a value of approximately $1 billion. Id. at ¶ 24. Sachem prepared a

memorandum that was distributed on Capitol Hill and that included in its discussion of “Foreign

Threats” a description of Robo-Team’s alleged connections with China and alleged violation of

International Traffic in Arms Regulations. Id. at ¶ 23; see also id. Ex. 1.

       The allegations in Sachem’s memorandum were repeated in a letter from Congressman

Seth Moulton to Frank Kendall, the Undersecretary of Defense for Acquisition, Technology, and



                                                  2
Logistics, asking that “the Department of the Army . . . carefully examine the evidence of

Chinese influence when considering award of [the two major contracts mentioned above].” Id. at

¶¶ 27-29; see also id. Ex. 2. They also appear to be echoed in a letter to Undersecretary Kendall

that was signed by six other Members of Congress and circulated with supporting materials

about Robo-Team’s connections with China. Id. at ¶¶ 31-33; see also id. Ex. 3. At least one

Endeavor employee told one of Robo-Team’s government contracting customers that the

company had been purchased by the Chinese government. Id. at ¶ 25.

        Robo-Team alleges that the rumors Endeavor and Sachem spread damaged Robo-Team’s

customer relationships and good will, delayed orders and contracts, and forced Robo-Team to

spend countless hours on damage control with current and prospective clients. Id. at ¶¶ 37.

More specifically, Robo-Team alleged in June 2017 that it was still in the process of responding

to a series of complex Requests for Information issued by the Department of State and the

Department of Defense in February 2017, that dozens of current and prospective clients had

reported concerns about Endeavor’s allegations about Robo-Team’s connections with the

Chinese government, and that it had also had to deal with an inquiry by the Wall Street Journal.

Id. at ¶¶ 34-37.

        Robo-Team sued Endeavor and Sachem for defamation, tortious interference with

contractual and other business relationships, civil conspiracy, and unfair competition. Id. at 11-

14. Before me now are four motions to dismiss, two by each Defendant. Each Defendant has

moved under the Federal Rules of Civil Procedure to dismiss Robo-Team’s claims for lack of

jurisdiction and for failure to state a claim. Each Defendant has also moved to dismiss under the

District of Columbia’s Anti-SLAPP statute and has requested an award of costs, including

attorney’s fees, pursuant to that statute.



                                                 3
                                    II. LEGAL STANDARD

       To hear a claim against a defendant, a court must have personal jurisdiction over that

defendant. Under the Due Process Clause, this means that the defendant must “have certain

minimum contacts with [‘the territory of the forum,’ which is to say, the geographic area under

the court’s authority,] such that the maintenance of the suit does not offend traditional notions of

fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945).

Depending on the defendant’s forum contacts, a court’s personal jurisdiction over a defendant

may be general, allowing the court to hear any claim against the defendant, or specific, allowing

the court to hear claims against the defendant only if those claims arise from the defendant’s

forum contacts. Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011).

A plaintiff bears the burden of establishing a factual basis for personal jurisdiction. Crane v.

New York Zoological Soc., 894 F.2d 454, 456 (D.C. Cir. 1990).

                                         III. ANALYSIS

       A. This Court Lacks General Jurisdiction Because the District of Columbia Is Not
          the Defendants’ Place of Incorporation or Principal Place of Business

       A district court may exercise general jurisdiction over all claims against a corporate

defendant if the corporation’s “affiliations with the State are so continuous and systematic as to

render [it] essentially at home” in the territory subject to the court’s authority. Daimler AG v.

Bauman, 571 U.S. 117, 761 (2014). Although the Supreme Court has not foreclosed the

possibility of an “exceptional case,” a corporation is generally considered to be at home only in

the place of its incorporation and in its principal place of business. See id. & n.19. Endeavor is

incorporated in Delaware, and Sachem is incorporated in Massachusetts. Endeavor’s Mot.

Dismiss, 5; id. Ex. A ¶ 6; Secretary of the Commonwealth of Massachusetts, Business Entity

Summary for Sachem Strategies, LLC, available at http://corp.sec.state.ma.us/CorpWeb/


                                                 4
CorpSearch/CorpSummary.aspx?FEIN=001046166&SEARCH_TYPE=1 (last accessed April 6,

2018).1 Robo-Team’s own Complaint alleges that both Endeavor and Sachem have their

principal places of business in Massachusetts. Compl. ¶¶ 9-10. And Robo-Team has not argued

that this is an exceptional case where general jurisdiction may be based on factors other than the

Defendants’ places of incorporation and principal places of business. 2 Thus, Robo-Team has

failed to establish facts showing that this Court has general jurisdiction over the Defendants.

       B. This Court Lacks Specific Jurisdiction Because the Defendants’ Activities in the
          District of Columbia Are Not Forum Contacts Under the Government Contacts
          Rule

       A district court may exercise specific jurisdiction over a corporate defendant if

jurisdiction is authorized by the long-arm statute of the state in which it is located and consistent

with the due process requirements of the Constitution. FC Inv. Group LC v. IFX Markets, Ltd.,

529 F.3d 1087, 1094-95 (D.C. Cir. 2008). In relevant part, the long-arm statute for the District

of Columbia authorizes the exercise of personal jurisdiction “over a person, who acts directly or

by an agent, as to a claim for relief arising from the person’s”:

       (1) transacting any business in the District of Columbia;
       (2) contracting to supply services in the District of Columbia;
       (3) causing tortious injury in the District of Columbia by an act or omission in the
       District of Columbia;
       (4) causing tortious injury in the District of Columbia by an act or omission
       outside the District of Columbia if he regularly does or solicits business, engages

1
  Courts may take judicial notice of public records of corporate filings maintained online by
state Secretaries of State to determine a company’s place of incorporation. See In re Lorazepam
& Clorazepate Antitrust Litig., 900 F. Supp. 2d 8, 18 (D.D.C. 2012).
2
  Robo-Team’s argument that I have general jurisdiction over the Defendants depends on two
district court decisions that are not binding on me, that pre-date the Supreme Court’s decision in
Daimler, and that, in any event, are distinguishable. See Pl.’s Opp. to Endeavor’s Mot. Dismiss,
12-14 (citing Marshall v. I-Flow, LLC, 856 F. Supp. 2d 104, 108 (D.D.C. 2012) (making
provisional finding of general jurisdiction over defendant that, among other things, devoted an
entire sales region to the District of Columbia and sold products to every major hospital in the
District of Columbia); Mandelkorn v. Patrick, 359 F. Supp. 692, 696-97 (D.D.C. 1973) (finding
specific jurisdiction based on co-conspirator’s acts within the District of Columbia)).
                                                  5
        in any other persistent course of conduct, or derives substantial revenue from
        goods used or consumed, or services rendered, in the District of Columbia; [or]
        (5) having an interest in, using, or possessing real property in the District of
        Columbia . . . .

D.C. Code § 13-423(a)(1)-(5). The Due Process Clause permits a district court to exercise

specific jurisdiction over a defendant where the defendant “purposefully directed [its] activities

at residents of the forum, and the litigation results from alleged injuries that arise out of or relate

to those activities.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985) (internal citation

omitted).

        Robo-Team argues that I can exercise specific jurisdiction over the Defendants under any

of the five sub-sections of the District of Columbia’s long-arm statute quoted above. As an

initial matter, it notes that any contacts made by Sachem as an agent of Endeavor are attributable

to Endeavor under D.C. Code § 13-423(a) and argues that if I have jurisdiction over either

Defendant, I also have jurisdiction over the other as a co-conspirator. See Mandelkorn v.

Patrick, 359 F. Supp. 692, 696-97 (D.D.C. 1973). Robo-Team argues that I have specific

jurisdiction over the Defendants because: (1) Endeavor bids for and performs government

contracts in the District of Columbia; (2) Sachem lobbies Members of Congress in the District of

Columbia; (3) Endeavor and Sachem have defamed Robo-Team both inside and outside of the

District of Columbia; and (4) Sachem is registered to do business, leases a workspace, and has at

least one employee in the District of Columbia. See Compl. ¶¶ 12-13; Pl.’s Opp. to Endeavor’s

Mot. Dismiss, 14-16; Pl.’s Opp. to Sachem’s Mot. Dismiss, 2-3. 3 According to Robo-Team,



3
  I note that Robo-Team’s Complaint does not argue for jurisdiction based on any alleged
defamatory conduct that took place outside the District of Columbia or based on the allegation
that Sachem is registered to do business, leases a workspace, and has at least one employee in the
District of Columbia. However, Robo-Team’s belated introduction of these arguments in its
briefing does not alter my determination.


                                                   6
these purposeful contacts with the District of Columbia permit me to exercise specific

jurisdiction over the Defendants, consistent with both the District of Columbia’s long-arm statute

and the requirements of due process.

        But these contacts fall within the scope of the government contacts rule, 4 which states

that “contact with a federal instrumentality located in the District will not give rise to personal

jurisdiction.” United States v. Ferrara, 54 F.3d 825, 831 (D.C. Cir. 1995); see also Alkanani v.

Aegis Def. Servs., LLC, 976 F. Supp. 2d 13, 25 (D.D.C. 2014) (observing that it is “well

established that contract negotiations with the federal government are excluded from the

jurisdictional analysis”); Atlantigas Corp. v. Nisource, Inc., 290 F. Supp. 2d 34, 44-45 (D.D.C.

2003) (holding that lobbying activities conducted from an office in the District of Columbia “are

precisely the type of activities protected by the government contacts exception and cannot serve

as the basis for personal jurisdiction).

        Robo-Team argues that the government contacts rule does not apply to Endeavor’s

contracting activities in the District of Columbia because the contracting officers with whom

Endeavor had contact were “acting in their commercial capacity.” Pl.’s Opp. to Endeavor’s Mot.

Dismiss, 17-18. According to Robo-Team, the government contacts rule is based solely on the

First Amendment, and commercial interactions with the government do not implicate the First

Amendment. See Rose v. Silver, 394 A.2d 1368, 1374 (D.C. 1978) (holding that the government



4
   To the extent Robo-Team alleges that defamatory statements were made to private parties
beyond the scope of the government contacts rule, these allegations are conclusory and do not
link the allegedly tortious conduct or any injury caused by it to the District of Columbia. See
Compl. ¶¶ 5 (alleging generally that Defendants defamed Robo-Team to “private company
executives in the robotics industry, including Robo-Team’s current and prospective customers”),
25 (alleging that an Endeavor employee defamed Robo-Team to “a government contracting
customer”), 35 (alleging that a Wall Street Journal reporter made an inquiry without alleging that
Defendants made any statements to the reporter), 36-37 (alleging that Defendants defamed
Robo-Team to “current and prospective customers,” potentially including private customers).
                                                  7
contacts rule is based solely on the First Amendment); Ramamurti v. Rolls-Royce Ltd., 454 F.

Supp. 407, 409, 411 (D.D.C. 1978) (finding general jurisdiction over corporation whose

“contacts with the District involve substantial commercial relations with the federal government

acting in its proprietary capacity”).

       These arguments are unpersuasive. It is by no means established that the government

contacts rule is in fact limited to activities that implicate the First Amendment. Companhia

Brasileira Carbureto De Calcio v. Applied Indus. Materials Corp., 35 A.3d 1127, 1133 n.5 (D.C.

2012) (noting apparent conflict between an en banc decision and the panel opinion in Rose and

declining to decide whether the government contacts doctrine reaches beyond First Amendment

concerns); see also Naartex Consulting Corp. v. Watt, 722 F.2d 779, 786-87 (D.C. Cir. 1983)

(same). This Court has consistently held that government contracting activities fall within the

scope of the government contacts rule. See, e.g., Alkanani, 976 F. Supp. 2d at 25 (collecting

cases). 5 But even assuming arguendo that Endeavor’s contracting activities in the District of

Columbia fall outside the scope of the government contacts rule, it does not follow that I have

jurisdiction. Endeavor’s government contracting activities would not form a basis for specific

jurisdiction in this case because Robo-Team’s claims do not arise from these activities. See D.C.

Code § 13-423(a); Goodyear, 564 U.S. at 919.6



5
  Robo-Team argues that Alkanani is distinguishable because it involved “no allegation or
evidence that the Contract was negotiated or executed in the District of Columbia.” Pl.’s Opp. to
Endeavor’s Mot. Dismiss, 18 (quoting Alkanani, 976 F. Supp. 2d at 26). But this was the basis
for an alternative holding, as Robo-Team itself acknowledges. Id. It was not a necessary basis
for applying the well-established rule that “contract negotiations with the federal government are
excluded from the jurisdictional analysis.” See Alkanani, 976 F. Supp. 2d at 25.
6
  To the extent Robo-Team argues that the government contacts rule has an exception for
defamatory statements made to contracting officers, it does not point to any authority
recognizing such an exception. See Pl.’s Opp. to Endeavor’s Mot. Dismiss, 17-18. Rather, it
invites me to create an exception to the government contacts rule that apparently has yet to be
                                                8
       Robo-Team also argues that the government contacts rule does not apply when a

defendant “uses the government as an instrumentality of fraud, and thereby causes unwarranted

government action against another.” Pl.’s Opp. to Endeavor’s Mot. Dismiss, 19 (quoting Applied

Indus. Materials Corp., 35 A.3d at 1134). But the very case on which Robo-Team relies to

establish the fraud exception also establishes that the exception applies only if the heightened

pleading requirements for alleging fraud are satisfied. Applied Indus. Materials Corp., 35 A.3d

at 1135. “Cases in which this fraud exception applies should be rare indeed,” and courts

applying it should demand “strict adherence to the standards of pleading.” Id. at 1134. Robo-

Team’s Complaint does not even use the word “fraud” and does not come near satisfying the

pleading requirements of Federal Rule of Civil Procedure 9(b). Thus, the fraud exception does

not alter my conclusion that I lack specific jurisdiction over the Defendants. Since I have neither

general nor specific personal jurisdiction over the Defendants in this case, the Defendants’

motion to dismiss for lack of jurisdiction will be granted. 7




recognized by the courts of the District of Columbia. This proposed exception would be based
on the idea that the government contacts rule is based solely on the First Amendment—a premise
that itself has yet to be established. See Applied Indus. Materials Corp., 35 A.3d at 1133 n.5. As
a federal judge interpreting District law, I decline to adopt Robo-Team’s novel rule.
7
  In light of this conclusion, it is not necessary for me to determine whether I have diversity
jurisdiction and it is not permissible for me to decide the parties’ merits arguments. See Ruhrgas
AG v. Marathon Oil Co., 526 U.S. 574, 584-85 (1999) (noting that a court must find subject
matter jurisdiction before reaching the merits but may dismiss on non-merits grounds such as
personal jurisdiction without first deciding the question of subject-matter jurisdiction).
However, I note that the Defendants dispute whether Robo-Team has adequately alleged
damages sufficient to support diversity jurisdiction and that Robo-Team has failed to establish
diversity of citizenship between itself and the members of Sachem, LLC, whose citizenship it has
not addressed. The conclusion that I lack personal jurisdiction also prevents me from deciding
the Defendants’ Anti-SLAPP motions. See Forras v. Rauf, 812 F.3d 1102, 1109 (D.C. Cir.
2016) (holding that district court should have promptly dismissed case for lack of personal
jurisdiction rather than dismissing under Anti-SLAPP statute).
                                                  9
                         C. Jurisdictional Discovery Is Not Necessary

       A court may authorize jurisdictional discovery if the plaintiff demonstrates “a good faith

belief that such discovery will enable it to show that the court has personal jurisdiction over the

defendant.” Caribbean Broad. Sys., Ltd. v. Cable & Wireless PLC, 148 F.3d 1080, 1090 (D.C.

Cir. 1998). A request for jurisdictional discovery “cannot be based on mere conjecture or

speculation.” FC Inv. Grp. V. IFX Markets, Ltd., 529 F.3d 1087, 1094 (D.C. Cir. 2008). Robo-

Team alleges that it has a good faith belief that jurisdictional discovery would reveal: (1) the

identities of individuals and companies in the District of Columbia to whom the Defendants

made false statements about Robo-Team; (2) additional facts about Defendants’ conduct of

business in the District of Columbia; and (3) additional facts about the control that Endeavor’s

parent company, which is located in the District of Columbia, exerts over Endeavor. Pl.’s Opp.

to Endeavor’s Mot. Dismiss, 23.

       Robo-Team has not explained the basis for its belief that jurisdictional discovery would

reveal that it has been defamed to private parties in the District of Columbia, nor does its

Complaint purport to state a claim arising from defamatory statements made to private parties in

the District of Columbia. Robo-Team has not alleged that it has a good faith belief that

additional facts about the Defendants’ conduct of business in the District of Columbia or about

the control that Endeavor’s parent company exerts over Endeavor would establish personal

jurisdiction. Thus, Robo-Team has not demonstrated a more than speculative basis for believing

that discovery would establish my jurisdiction over the claims stated in its Complaint.




                                                 10